              Case 1:19-cr-01211-JB Document 23 Filed 07/26/19 Page 1 of 1


                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW MEXICO

                                              Clerk's Minutes
                                  Before the Honorable James O. Browning


CASE NO. CR 19-1211JB                            DATE: July 26, 2019

TITLE: USA v. Larry Mitchell Hopkins

COURTROOM CLERK: C. Bevel                        COURT REPORTER: J. Bean

COURT IN SESSION: 2:26PM-2:34PM                  TOTAL TIME: 8 MINUTES

TYPE OF PROCEEDING: 17 First MOTION for Psychiatric/Psychological Exam

COURT RULING:         Court grants Order.

ATTORNEYS PRESENT FOR PLAINTIFF(S):              ATTORNEYS PRESENT FOR DEFENDANT(S):
 George Kraehe                                    Kelly O’Connell


PROCEEDINGS:

2:26pm        Court in session, counsel enter appearances, defendant present in custody, present

today in a wheel chair.

2:27pm        Mr. O’Connell addresses defendant’s medial conditions.

2:29pm        Mr. Kraehe responds, does not see evidence of lack of competence of defendant. Is

not opposed to having defendant evaluated by BOP facility.

2:30pm        Court indicates that request is only for local evaluation. Court not at a point to make a

finding of incompetence. A local examination is a good idea.

2:32pm        Court has signed Order. Court inquires about anyone in particular to do evaluation.

Recommends Dr. Mercedes Marshall.

2:34pm        Mr. O’Connell will contact Dr. Marshall.

2:34pm        Court in recess.



The Honorable James O. Browning                  -Page 1-                              Clerk’s Minutes
